Citation Nr: 1036413	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $37,061.16, to include the 
issue of whether the request for waiver was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
August 1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a determination by the Debt Management Center of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, for the Cleveland, Ohio, RO.  This determination 
indicated that the Veteran had not submitted a timely request for 
waiver of his indebtedness.  He subsequently initiated and 
perfected an appeal of this determination.

In March 2010, the Veteran presented personal testimony during a 
travel board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2008, VA sent a letter to the Veteran advising him 
that his nonservice-connected pension benefits were being 
withheld due to an overpayment created by his prior status as a 
fugitive felon.

2.  A February 2008 letter informed the Veteran of the exact 
amount of his overpayment debt ($37,061.16) and that he had 180 
days in which to request a waiver of the debt.

3.  In September 2008, the Veteran requested a waiver of the 
overpayment.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA 
nonservice-connected disability pension benefits in the original 
calculated amount of $37,061.16 was not timely filed.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

However, these notification requirements do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding 
that the duties specified in 38 U.S.C.A. § 5103(a) are not 
applicable to requests for a waiver of overpayment).  Chapter 53 
of Title 38, United States Code (which governs waiver requests) 
contains its own notice provisions.  The Board has reviewed the 
case for purposes of ascertaining that the Veteran has had a fair 
opportunity to present arguments and evidence in support of his 
challenge to the determination that his request for waiver was 
not timely filed.  In this respect, the Board notes that the 
Veteran had an opportunity to present his assertions before the 
undersigned at a March 2010 Board hearing.  In short, the Board 
concludes from that review that the requirements for the fair 
notice and development of the appeal have been met in this case.

Analysis

Historically, the Veteran was granted VA pension benefits in 
December 1999, based upon his age, education, occupational 
background, and disabilities.  In January 2008, a letter was sent 
to the Veteran informing him that his pension was being suspended 
due to his being the subject of outstanding warrants.  He was 
informed that to reinstate his pension, he must show that both of 
his warrants had been cleared.  He was also informed that he 
would be informed of the overpayment that had been created and 
given information about repayment shortly.  A February 2008 
letter from the VA's Debt Management Center informed him of the 
exact amount of his overpayment debt ($37,061.16) and of his 
right to dispute the debt and/or request a waiver of his 
obligation to repay the debt.

In a March 2008 statement, the Veteran requested that $200 a 
month be applied toward the overpayment debt, as the withholding 
of his entire pension benefit left him with no money on which to 
live.

In September 2008, the Veteran requested a waiver of his 
overpayment, as he currently did not have an income.

Under governing regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrates that, as a 
result of an error by either VA or the postal authorities, or due 
to other circumstances beyond the debtor's control, there was a 
delay in receipt of the notification of indebtedness beyond the 
time customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual receipt 
of the notice of indebtedness.  38 C.F.R. § 1.963(b).

In his VA form 9 submitted in March 2009, the Veteran asserted 
that his address changed in January 2008, and that such change 
affected his incoming mail.  He has contended that he did not 
receive the correspondence concerning a waiver.  However, the 
Board observes that in his March 2008 statement, the Veteran 
requested that his pension payment be reasonably reduced so that 
he could take care of his living expenses while paying off his 
overpayment debt.  The address that the Veteran listed on this 
statement matches the mailing address given on the January 2008 
letter from the RO and the February 2008 letter from the VA Debt 
Management Center.  Thus, the March 2010 statement of the record 
from the Veteran shows that he was aware of the debt and was 
living at the address to which the January 2008 and February 2008 
letters were mailed.

The January 2008 letter from the RO and the February 2008 letter 
from the VA's Debt Management Center were both sent to the 
Veteran's address of record at that time, and there is no 
indication that either letter was returned as non-deliverable.  
Therefore, the Board must presume that the Veteran received the 
letters and was thereby properly notified of the reason for the 
termination of his pension benefits and of his right to request a 
waiver.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a 
presumption of regularity attaches to the mailing of notice to 
the latest address of record).

In conclusion, the evidence of record shows that the Veteran's 
request for waiver of overpayment was not received until 
September 2008, more than 180 days subsequent to the Debt 
Management Center's February 2008 letter notifying him of the 
overpayment and informing him of his right to request a waiver 
and of the time limitation for doing so.  Review of the claims 
file shows no documents which could be construed as a request for 
waiver prior to September 2008.  The regulations set forth above 
require that such a request must be made within 180 days of the 
date of that notice and they are binding.  Thus, the Veteran's 
request for waiver of overpayment is not timely, and must be 
denied.


ORDER

The Veteran's request for a waiver of recovery of an overpayment 
of nonservice-connected pension benefits having not been timely 
filed, the appeal is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


